                                                                                        E-FILED
                                                           Thursday, 12 March, 2020 12:22:24 PM
                                                                   Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


MICHAEL R. WALKER,                           )
                                             )
      Petitioner,                            )
                                             )
 v.                                          )        Case No. 19-3155
                                             )
JEFF DENNISON, Warden,                       )
Shawnee Correctional Center,                 )
                                             )
      Respondent.                            )

                                     OPINION

RICHARD MILLS, United States District Judge:

      Petitioner Michael R. Walker has filed a petition under 28 U.S.C. § 2254 for

a writ of habeas corpus.

      Pending also is the Respondent’s motion to dismiss.

      On May 31, 2018, in the Circuit Court of Sangamon County, Illinois, the

Petitioner was convicted of two counts of predatory sexual assault of a child and two

counts of aggravated criminal sexual abuse. Following the trial, the Petitioner

moved for substitution of the judge. He appealed the denial of that motion on

October 5, 2018. That premature appeal was dismissed.




                                         1
      On November 2, 2018, the circuit court sentenced the Petitioner to 30 years

in prison. The Petitioner filed another appeal. According to the Sangamon County

Docket Report in Case Number 2015-CF-001062, the appeal is still pending.

      On June 17, 2019, the Petitioner filed this § 2254 petition, alleging the state

trial court’s improper denial of his post-trial motion for substitution of judge renders

his sentence void.

      In order to obtain habeas relief, a state prisoner must show that he “has

exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1);

see also Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir. 2018) (“A federal court

will not hear a state prisoner’s habeas claim unless the prisoner has first exhausted

his state remedies by presenting the claim to the state courts for one full round of

review.”) (citation omitted).

      Because the Petitioner’s direct appeal is pending, he has not given the state

court an opportunity to address what he alleges is a constitutional violation. A

review of the record shows that he has not properly exhausted his claims.

Accordingly, the Court will dismiss the § 2254 petition.

      Upon reviewing the record, the Court finds that Petitioner has not “made a

substantial showing of the denial of a constitutional right,” see 28 U.S.C. §

2253(c)(2), and thus is not entitled to a certificate of appealability under Rule 11(a)

of the Rules Governing Section 2254 Cases. If the Court denies habeas relief on


                                           2
procedural grounds, a certificate of appealability should issue only if the petitioner

shows that “jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

      Because it is not debatable that Petitioner has not properly exhausted his

claims, the Court will deny a certificate of appealability.

      Ergo, the Respondent’s motion to dismiss without prejudice Petitioner’s

unexhausted habeas petition [d/e 9] is GRANTED.

      The Petition of Michael R. Walker for Writ of Habeas Corpus under 28 U.S.C.

§ 2254 [d/e 1] is DISMISSED without prejudice.

      The Clerk will substitute Jeff Dennison, Warden of Shawnee Correctional

Center, as the proper Respondent.

       The Clerk will terminate any pending motions and enter Judgment.

ENTER: March 12, 2020

      FOR THE COURT:
                                                      /s/ Richard Mills
                                                      Richard Mills
                                                      United States District Judge




                                           3
